Exhibit 10.1 AMENDMENT NUMBER 5 TO RECEIVABLES PURCHASE AGREEMENT THIS AMENDMENT NUMBER 5 TO RECEIVABLES PURCHASE AGREEMENT, dated as of May 19, 2011 (this “Amendment”), is entered into by and among FOUNTAIN CITY FINANCE, LLC, a Delaware limited liability company (the “Seller”), ENTERPRISE FUNDING COMPANY LLC, a Delaware limited liability company (“Enterprise Funding”), as an Investor, BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association (“Bank of America”), as a Bank and as the agent (the “Agent”) for the Investors and the Banks, DST SYSTEMS, INC., a Delaware corporation (“DST Systems”), as the Parent and the Servicer, and each of the parties named on Schedule I hereto as Originators.Capitalized terms used and not otherwise defined herein are used as defined in the Receivables Purchase Agreement (as defined below). WHEREAS, the parties hereto entered into that certain Receivables Purchase Agreement, dated as of May 21, 2009 (as amended through the date hereof, the “Receivables Purchase Agreement”); WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement in certain respects as provided herein; NOW THEREFORE, in consideration of the premises and the other mutual covenants contained herein, the parties hereto agree as follows: SECTION 1.Amendments.Effective as of the Effective Date (as defined below), the following amendments are made to the Receivables Purchase Agreement: (a)The definition of “Commitment Termination Date” in Section 1.01 of the Receivables Purchase Agreement is hereby amended by deleting, in its entirety, the date “May19, 2011”therein and replacing, in its entirety, such date with “May 17, 2012”. (b)The definition of “Default Ratio” in Section 1.01 of the Receivables Purchase Agreement is hereby amended and restated in its entirety as follows: “Default Ratio” means, for any calendar month, a ratio (expressed as percentage) computed by dividing (a)the sum of (i)the Aggregate Outstanding Balance of Receivables which were 91-120 days past due as of the last day of such calendar month plus (ii)(without duplication) the Aggregate Outstanding Balance of all Receivables which became Charged-off Receivables during such calendar month, by (b) the Aggregate Outstanding Balance (in each case, at the time of creation) of Receivables (excluding Unbilled Receivables) created during the fourth preceding calendar month. (c)The definition of “Delinquency Ratio” in Section 1.01 of the Receivables Purchase Agreement is hereby amended and restated in its entirety as follows: “Delinquency Ratio” means, for any calendar month, the ratio (expressed as a percentage) computed as of the last day of the immediately preceding calendar month by dividing (i) the Aggregate Outstanding Balance of all Receivables that were Delinquent Receivables on the last day of the immediately preceding calendar month by (ii) the Aggregate Outstanding Balance of all Receivables (excluding Unbilled Receivables) created by the Originators during the third preceding month. (d)The definition of “Dilution Horizon Ratio” in Section 1.01 of the Receivables Purchase Agreement is hereby amended and restated in its entirety as follows: “Dilution Horizon Ratio” means, as of any date, the ratio (expressed as a percentage) computed by dividing (i)the Aggregate Outstanding Balance (in each case, on the date of creation) of all Receivables (excluding Unbilled Receivables) created by the Originators during the two most recently ended calendar months by (ii) the Net Eligible Receivables Outstanding Balance as at the last day of the most recently ended calendar month. (e)The definition of “Dilution Ratio” in Section 1.01 of the Receivables Purchase Agreement is hereby amended and restated in its entirety as follows: “Dilution Ratio” means, as of any date, the ratio (expressed as a percentage) computed for the most recently ended calendar month by dividing (i) the Aggregate Outstanding Balance of all Receivables which became Diluted Receivables during such calendar month by (ii)the Aggregate Outstanding Balance (in each case, on the date of creation) of all Receivables (excluding Unbilled Receivables) created during the calendar month immediately preceding such date; provided that for the purposes of calculating clause (i) above, Diluted Receivables relating to intercompany Receivables and customer postage deposits shall be excluded. (f)The definition of “Investors” in Section 1.01 of the Receivables Purchase Agreement is hereby amended and restated in its entirety as follows: “Investors” means any special purposes entity that finances its activities directly or indirectly through asset backed commercial paper that becomes a party to this Agreement in accordance with the terms hereof and, to the extent of the undivided interests so purchased, shall include any Participants. (g)The definition of “Loss Horizon Ratio” in Section 1.01 of the Receivables Purchase Agreement is hereby amended and restated in its entirety as follows: “Loss Horizon Ratio” means, as of any date, a ratio (expressed as a percentage) computed by dividing (i) the sum of (a) the Aggregate Outstanding Balance (in each case, at the time of creation) of all Receivables (excluding Unbilled Receivables) created during the five most recently ended calendar months by (ii) the Net Eligible Receivables Outstanding Balance as of the last day of the most recently ended calendar month. (h)Section 2.08(a) of the Receivables Purchase Agreement is hereby amended and restated in its entirety as follows: (a) If Bank of America, any Investor, any Bank, any entity which purchases or enters into a commitment to purchase Receivable Interests or interests therein, or any of their respective Affiliates (each an “Affected Person”) determines at any time that (i) the adoption of any Law or any guideline or request from any Official Body (whether or not having the force of law) or change in any of the foregoing or (ii) the compliance, application or implementation by the Affected Person with any Law or any guideline or request from any Official Body (whether or not having the force of law), including, for the avoidance of doubt, BASEL II or the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), affects or would affect the amount of the capital required or expected to be maintained by such Affected Person and such Affected Person determines that the amount of such capital is increased by or based upon the existence of any commitment to make purchases of or otherwise to maintain the investment in Receivables or interests therein related to this Agreement or to the funding thereof and other commitments of the same type, then, upon demand by such Affected Person (with a copy to the Agent), the Seller shall immediately pay to the Agent for the account of such Affected Person (as a third-party beneficiary), from time to time as specified by such Affected Person, additional amounts sufficient to compensate such Affected Person in the light of such circumstances, to the extent that such Affected Person reasonably determines such increase in capital to be allocable to the existence of any of such commitments. A certificate as to such amounts submitted to the Seller and the Agent by such Affected Person shall be conclusive and binding for all purposes, absent manifest error. (i)A new Section 10.12 is hereby added to the Receivables Purchase Agreement as follows: Section 10.12 Federal Reserve.Notwithstanding any other provision of this Receivables Purchase Agreement to the contrary, any Investor or Bank may at any time pledge or grant a security interest in all or any portion of its rights (including, withoutlimitation, any rights to payment of Capital and Yield) under this ReceivablesPurchase Agreement and any other Transaction Document to secure obligations of such Investor or Bank to a Federal Reserve Bank, without notice to or consent of the Seller, the Parent, any Originator, the Agent or any other party; provided, that no such pledge or grant of a security interest shall release an Investor or Bank from any of its obligations hereunder, or substitute any such pledgee or grantee for such Investor or Bank as a party hereto. (j)Schedule III (Addresses) of the Receivables Purchase Agreement is hereby deleted and replaced in its entirety with the Schedule III attached hereto. (k)Schedule IV (UCC Information) of the Receivables Purchase Agreement is hereby deleted and replaced in its entirety with the Schedule IV attached hereto. SECTION 2.Effective Date.This Amendment shall become effective as of the datethis Amendment shall have been executed and delivered by a duly authorized officer of each party hereto (the “Effective Date”). SECTION 3.Release and Further Assurances.Effective as of the Effective Date, all references to Enterprise Funding in the Receivables Purchase Agreement shall be deemed stricken and of no further force or effect, Enterprise Funding shall cease to be a party to the Receivables Purchase Agreement and Enterprise Funding shall have no further rights, duties, obligations or liabilities under the Receivables Purchase Agreement, other than rights, duties, liabilities or obligations accruing prior to the Effective Date; provided, however, that the indemnification and payment provisions of the Receivables Purchase Agreement shall be continuing and shall survive after the Effective Date. SECTION 4.Miscellaneous. (a)References in Receivables Purchase Agreement.Upon the effectiveness of this Amendment, each reference in the Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean and be a reference to the Receivables Purchase Agreement as amended hereby, and each reference to the Receivables Purchase Agreement in any other Transaction Document or any other document, instrument or agreement, executed and/or delivered in connection with any Transaction Document shall mean and be a reference to the Receivables Purchase Agreement as amended hereby. (b)Effect on Receivables Purchase Agreement.Except as specifically amended hereby, the Receivables Purchase Agreement shall remain in full force and effect.This Amendment shall not constitute a novation of the Receivables Purchase Agreement, but shall constitute an amendment thereof. (c)No Waiver.The execution, delivery and effectiveness of this Amendment shall not operate as a waiver of any right, power or remedy of any Person under the Receivables Purchase Agreement or any other document, instrument or agreement executed in connection therewith, nor constitute a waiver of any provision contained therein. (d)Fees and Expenses.The Seller and DST Systems agree to pay all costs, fees, and expenses (including, without limitation, reasonable attorneys’ fees and time charges of attorneys) incurred by the Agent and/or the Investor in connection with the preparation, execution and enforcement of this Amendment. (e)Successors and Assigns.This Amendment shall be binding upon and shall inure to the benefit of the parties hereto and their respective successors and assigns. (f)Counterparts.This Amendment may be executed in any number of counterparts, and by the different parties hereto on the same or separate counterparts, each of which shall be deemed to be an original instrument but all of which together shall constitute one and the same agreement.Delivery of an executed counterpart of a signature page by facsimile or other electronic means shall be effective as delivery of a manually executed counterpart of this Amendment. (g)Headings.The descriptive headings of the various sections of this Amendment are inserted for convenience of reference only and shall not be deemed to affect the meaning or construction of any of the provisions hereof. (h)Amendments.This Amendment may not be amended or otherwise modified except as provided in the Receivables Purchase Agreement. (i)GOVERNING LAW.THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1). IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed and delivered by their duly authorized officers as of the date hereof. SELLER: FOUNTAIN CITY FINANCE, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title: Treasurer PARENT: DST SYSTEMS, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Vice President and Chief Accounting Officer SERVICER:DST SYSTEMS, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Vice President and Chief Accounting Officer ORIGINATORS: DST SYSTEMS, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Vice President and Chief Accounting Officer DST OUTPUT, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer [Signature Page to Amendment 5 to Receivables Purchase Agreement] DST OUTPUT CENTRAL, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST OUTPUT EAST, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST OUTPUT WEST, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST TECHNOLOGIES, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST STOCK TRANSFER, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST MAILING SERVICES, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Treasurer [Signature Page to Amendment 5 to Receivables Purchase Agreement] DST OUTPUT ELECTRONIC SOLUTIONS, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST WORLDWIDE SERVICES, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST RETIREMENT SOLUTIONS, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer ARGUS HEALTH SYSTEMS, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST DIRECT, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST HEALTH SOLUTIONS, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer [Signature Page to Amendment 5 to Receivables Purchase Agreement] DST GLOBAL SOLUTIONS NORTH AMERICA, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer ISPACE SOFTWARE TECHNOLOGIES, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST TASS, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST BROKERAGE SOLUTIONS, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Vice President and Assistant Treasurer FINIX PROFESSIONAL SERVICES, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Vice President and Assistant Treasurer CONVERGE SYSTEMS, LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Vice President and Assistant Treasurer [Signature Page to Amendment 5 to Receivables Purchase Agreement] NEWKIRK PRODUCTS, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Vice President and Assistant Treasurer LTM PUBLISHING, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Vice President and Assistant Treasurer MCKAY HOCHMAN CO., INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Vice President and Assistant Treasurer THIRD PARTY EDUCATIONAL SYSTEMS, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Vice President and Assistant Treasurer CFG OUTPUT LLC By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer DST HEALTHCARE HOLDINGS, INC. By:/s/ Gregg Wm. Givens Name:Gregg Wm. Givens Title:Assistant Treasurer [Signature Page to Amendment 5 to Receivables Purchase Agreement] AGENT:BANK OF AMERICA, NATIONAL ASSOCIATION, as Agent By:/s/ Jeremy Grubb Name:Jeremy Grubb Title:Vice President BANK:BANK OF AMERICA, NATIONAL ASSOCIATION By:/s/ Jeremy Grubb Name:Jeremy Grubb Title:Vice President [End of Signatures] SCHEDULE I Originators: DST Systems, Inc. DST Output, LLC DST Output Central, LLC DST Output East, LLC DST Output West, LLC DST Technologies, Inc. DST Stock Transfer, Inc. DST Mailing Services, Inc. DST Output Electronic Solutions, Inc. DST Worldwide Services, LLC DST Retirement Solutions, LLC Argus Health Systems, Inc. DST Direct, LLC DST Health Solutions, LLC DST Global Solutions North America, LLC iSpace Software Technologies, Inc. DST TASS, LLC DST Brokerage Solutions, LLC Finix Professional Services, LLC Converge Systems, LLC Newkirk Products, Inc. LTM Publishing, Inc. McKay Hochman Co., Inc. Third Party Educational Systems, Inc. (d/b/a MasteryPoint Financial Technologies) CFG Output LLC (f/k/a DST Output Fulfillment Group, LLC) DST Healthcare Holdings, Inc. (f/k/a DST Health Solutions Holdings, Inc.) Schedule I SCHEDULE III ADDRESSES Seller: Fountain City Finance, LLC 333 West 11th Street Kansas City, MO64105 Attention:Gregg Wm. Givens Facsimile No. 816-435-8630 Agent: Bank of America, National Association, as Agent 214 North Tryon Street, 21st Floor NC1-027-21-01 Charlotte, North Carolina28255 Attention:ABCP Conduit Group Telephone:980-386-7922 Facsimile:704-388-9169 Bank: Bank of America, National Association, as Agent 214 North Tryon Street, 21st Floor NC1-027-21-01 Charlotte, North Carolina28255 Attention:ABCP Conduit Group Telephone:980-386-7922 Facsimile:704-388-9169 Parent: DST Systems, Inc. 333 West 11th Street Kansas City, MO64105 Attention:Gregg Wm. Givens Facsimile No. 816-435-8630 Servicer: DST Systems, Inc. 333 West 11th Street Kansas City, MO64105 Attention:Gregg Wm. Givens Facsimile No. 816-435-8630 Originators: DST Output, LLC DST Output Central, LLC DST Output East, LLC DST Output West, LLC DST Technologies, Inc. DST Stock Transfer, Inc. DST Mailing Services, Inc. DST Output Electronic Solutions, Inc. DST Worldwide Services, LLC DST Retirement Solutions, LLC DST Brokerage Solutions, LLC Finix Professional Services, LLC Converge Systems, LLC CFG Output LLC 333 West 11th Street, 5thFloor Kansas City, MO64105 Attention:Gregg Wm. Givens Facsimile No. 816-435-8630 Argus Health Systems, Inc. 1300 Washington Street Kansas City, MO 64105 Attention:Gregg Wm. Givens Facsimile No. 816-435-8630 DST Direct, LLC 601 Monroe Street Jefferson City, MO 65101 Attention: Gregg Wm. Givens Facsimile No. 816-435-8630 DST Health Solutions, LLC DST Healthcare Holdings, Inc. 2400 Thea Drive Harrisburg, PA17110 Attention:Gregg Wm. Givens Facsimile No. 717-703-6190 DST Global Solutions North America, LLC 27 Melcher Street Boston, MA 02210 Attention: Gregg Wm. Givens Facsimile No. 617-482-8878 iSpace Software Technologies, Inc. 2400 Thea Drive Harrisburg, PA17110 Attention:Gregg Wm. Givens Facsimile No. 717-703-6190 DST TASS, LLC 1075 Baker Building, 706 Second Avenue South Minneapolis, MN 55402 Attention: Gregg Wm. Givens Facsimile No. 612-238-4398 Newkirk Products, Inc. 15 Corporate Circle Albany, NY 12203 Attention: Gregg Wm. Givens Facsimile No. 518-862-3399 LTM Publishing, Inc. 15 Corporate Circle Albany, NY 12203 Attention: Gregg Wm. Givens Facsimile No. 518-862-3399 McKay Hochman Co., Inc. 10 Park Place Butler, NJ 07405 Attention: Gregg Wm. Givens Facsimile No. 518-862-3399 Third Party Educational Systems, Inc. 43 Main Street, SE Minneapolis, MN 55414 Attention: Gregg Wm. Givens Facsimile No. 518-862-3399 Schedule III SCHEDULE IV UCC INFORMATION Seller UCC Information Name:Fountain City Finance, LLC Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Originator UCC Information Name:DST Systems, Inc. Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Name:DST Output, LLC Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Name:DST Output Central, LLC Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Name:DST Output East, LLC Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Name:DST Output West, LLC Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Name:DST Technologies, Inc. Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Missouri UCC Filing Office:Missouri Secretary of State Name:DST Stock Transfer, Inc. Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Missouri UCC Filing Office:Missouri Secretary of State Name:DST Mailing Services, Inc. Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Other Names:DST Postal Services, Inc., Global Mailing Services, Inc. Name:DST Output Electronic Solutions, Inc. Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Missouri UCC Filing Office:Missouri Secretary of State Other Names:DST CDS, Inc., Corporate Document Systems, Inc., DST Electronic Output Solutions, Inc. Name:DST Worldwide Services, LLC Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Missouri UCC Filing Office:Missouri Secretary of State Other Names: DST WorldWide Services, LLC Name:DST Retirement Solutions, LLC Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Name: Argus Health Systems, Inc. Address:1300 Washington Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Name:DST Direct, LLC Address:601 Monroe Street, Jefferson City, MO 65101 Jurisdiction of Formation: Missouri UCC Filing Office:Missouri Secretary of State Name:DST Health Solutions, LLC Address:2400 Thea Drive, Harrisburg, PA17110 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Other Names:DST Health Solutions Systems, LLC, DST Health Solutions Services, LLC Name:DST Global Solutions North America, LLC Address:27 Melcher Street, Boston, MA 02210 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Prior Names:DSTi Mosiki, LLC Name:iSpace Software Technologies, Inc. Address:2400 TheaDrive, Harrisburg, PA 17110 Jurisdiction of Organization: California UCC Filing Office:California Secretary of State Name:DST TASS, LLC Address:1075 Baker Building, 706 Second Avenue South, Minneapolis, MN 55402 Jurisdiction of Formation: Minnesota UCC Filing Office:Minnesota Secretary of State Other Names: TASS, LLC Name:DST Brokerage Solutions, LLC Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Name:Finix Professional Services, LLC Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Name:Converge Systems, LLC Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Name:Newkirk Products, Inc. Address:15 Corporate Circle, Albany, NY 12203 Jurisdiction of Organization: New York UCC Filing Office:New York Secretary of State Name:LTM Publishing, Inc. Address:15 Corporate Circle, Albany, NY 12203 Jurisdiction of Organization: New York UCC Filing Office:New York Secretary of State Name:McKay Hochman Co., Inc. Address:10 Park Place, Butler, NJ 07405 Jurisdiction of Organization: New York UCC Filing Office:New York Secretary of State Name:Third Party Educational Systems, Inc. Address:43 Main Street SE, Minneapolis, MN 55414 Jurisdiction of Organization: Minnesota UCC Filing Office:Minnesota Secretary of State Other Names:MasteryPoint Financial Technologies Name:CFG Output LLC Address:333 West 11th Street, Kansas City, MO64105 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Prior Names: DST Output Fulfillment Group, LLC Name:DST Healthcare Holdings, Inc. Address:2400 Thea Drive, Harrisburg, PA17110 Jurisdiction of Organization: Delaware UCC Filing Office:Delaware Secretary of State Prior Names:DST Health Solutions Holdings, Inc. Schedule IV
